DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 3-4 are rejected under 35 U.S.C. 103 as being un-patentable over Kawasumi (US 2011/0149207 A1) in view of ARASE (US 2014/0293230 A1).
As of claim 1, Kawasumi teaches a projector [fig 1], comprising: at least one light source 1 [fig 1]; a liquid crystal display 9 [fig 1]; and at least one polarization converter 4 [fig 1] disposed between the light source 1 [fig 1] and the liquid crystal display 40 R, G, B [fig 1], the polarization converter 4 [fig 1] being configured to convert un-polarized light generated by the light source into single linearly polarized light (polarization conversion element 4 converts un-polarized light from the light source 1 to linearly-polarized light) [0019] and to provide the single linearly polarized light (after passing through 4) [fig 1] to the liquid crystal display 9 [fig 1]. 
Kawasumi does not teach a head-up display device for a vehicle.
ARASE teaches a head-up display device 1 [fig 1] for a vehicle 50 [fig 1]. 
It would have been obvious to have a head-up display device for a vehicle as taught by ARASE to the projector as disclosed by Kawasumi in order to project an image on the windshield of an automobile such that a virtual image appears in front of the windshield (i.e. outside the automobile) (ARASE; [0036]).
As of claim 3, Kawasumi teaches a fly eye lens (FEL) 3a, 3b [fig 1] disposed between the light source 1 [fig 1] and the polarization converter 4 [fig 1], the FEL having an optic pattern (first fly-eye lens 3a is made up of rectangular lens elements which are each similar in shape to a panel and which are arranged in a matrix pattern. A second fly-eye lens 3b includes lens elements that correspond respectively to the individual 
As of claim 4, Kawasumi teaches at least one mirror 6 [fig 1] disposed between the light source 1 [fig 1] and the liquid crystal display 9 [fig 1]. 
Claim 2 is rejected under 35 U.S.C. 103 as being un-patentable over Kawasumi (US 2011/0149207 A1) in view of ARASE (US 2014/0293230 A1) and further in view of Tomita et al (US 2004/0196443 A1; Tomita).
Kawasumi in view of ARASE teaches the invention as cited above except for a polarizer beam splitter (PBS) configured to split un-polarized light generated by the light source into first linearly polarized light and second linearly polarized light; and a half-wave plate (HWP) configured to convert the second linearly polarized light into the first linearly polarized light.
Tomita teaches a projector [fig 1] having a polarizer beam splitter (PBS) 16 [fig 1] configured to split un-polarized light 145 [fig 3] generated by the light source 11 [fig 1] into first linearly polarized light P1 [fig 3] and second linearly polarized light S [fig 3]; and a half-wave plate (HWP) 142 [fig 3] [0053] configured to convert the second linearly polarized light S [fig 3] into the first linearly polarized light P2 [fig 3].
It would have been obvious to have a polarizer beam splitter (PBS) configured to split un-polarized light generated by the light source into first linearly polarized light and second linearly polarized light; and a half-wave plate (HWP) configured to convert the second linearly polarized light into the first linearly polarized light as taught by Tomita to the projector as disclosed by Kawasumi in view of ARASE in order to have an .
Allowable Subject Matter
Claims 5-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As of claim 5, the closest prior art Kawasumi (US 20110149207 A1) teaches a projector [fig 1] having a light source 1. A reflector 2 reflects light emitted from the light source 1 in a predetermined direction. In this embodiment, a parabolic reflector is used as the reflector 2. A first fly-eye lens 3a is made up of rectangular lens elements which are each similar in shape to a panel and which are arranged in a matrix pattern. A second fly-eye lens 3b includes lens elements that correspond respectively to the individual rectangular lens elements of the first fly-eye lens 3a. A polarization conversion element 4 converts un-polarized light from the light source 1 to linearly-polarized light. Reference numerals 5a and 5b each denote a condenser lens, and 6 denotes a reflecting mirror. Reference numeral 7 denotes a polarizing beam splitter, and 8 denotes a polarization splitting film of the polarizing beam splitter 7. A reflective liquid crystal panel (image display element) 9 displays an image by controlling the polarization state of the incident light. Reference numeral 10 denotes a projection lens (projection optical system), and 11 denotes a screen (projection plane). The projection lens is mounted into a mounting slot (mounting portion), which is formed in a main body of the image display apparatus. Kawasumi does not anticipate or render obvious, alone or in combination, a first light source configured to generate first un-polarized light; and a 
Claims 6-20 are allowed as being dependent on claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Fok (US 20110292346 A1) teaches a head-up display including a hybrid illumination system is provided. A light mixing unit provides a substantially homogenous light source to a reflective display unit. A concentrating optics unit collects ambient light and directs it towards the light mixing unit. At the same time, an electrically-powered light source emits light which is directed towards the light mixing unit. One or more optical elements direct the ambient light and the light source light into the light mixing unit for homogenization. A condensing unit receives the homogenized light mixture and outputs the condensed light to a polarizing beam splitter. A reflective display modulates the light from the polarizing beam splitter with information from a source of electrical information signals back towards the polarizing beam splitter. A projection unit projects the modulated light to create an image on a windshield;
- Prior Art CHI et al. (US 20130194556 A1) teaches an illumination system for a pico-projector that provides polarization conversion includes the combination of an optical element with a series of stacked, elongated PBSs, where alternate ones of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882